Citation Nr: 0810341	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the right knee, rated 
as limitation of extension.

2.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis, status-post meniscectomy, 
of the left knee, rated as limitation of extension.

3.  Entitlement to a disability rating in excess of 
10 percent for limitation of flexion of the right knee.

4.  Entitlement to a disability rating in excess of 
10 percent for limitation of flexion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1967 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the veteran's 
claims of entitlement to disability ratings in excess of 
10 percent for traumatic arthritis of the right knee and for 
traumatic arthritis, status-post meniscectomy, of the left 
knee, and granted separate non-compensable (zero percent) 
ratings for limitation of flexion in each knee.  The veteran 
disagreed with this decision in March 2005 and perfected a 
timely appeal in September 2005.

In a May 2007 rating decision, the RO assigned separate 
10 percent ratings for limitation of flexion in each knee.  
Because the separate ratings assigned to the veteran's 
service-connected limitation of flexion in each knee are not 
the maximum ratings available for this disability, these 
claims remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The logic used in assigning the separate evaluations is 
somewhat lost on the Board.  The veteran has been assigned 
two 10 percent ratings for each knee, basically one 10 
percent rating for limitation of extension (the arthritis-DC 
5003-5261) and another 10 percent for limitation of flexion 
(DC 5260).  Separate ratings for limitation of extension and 
limitation of flexion are certainly permitted where 
warranted.  The RO, however, determined in the May 2007 that 

[a]n evaluation of 10 percent is granted 
for leg flexion which is limited to 45 
degrees.  A higher evaluation of 20 
percent is not warranted unless evidence 
demonstrates leg flexion which is limited 
to 30 degrees, or for extension of the 
leg which is limited to 15 degrees, or 
for recurrent subluxation or lateral 
instability of the knee which is 
moderate, or whenever the semilunar 
cartilage is dislocated with frequent 
episodes of "locking," pain, and 
effusion into the joint.

(Emphasis added.)

The reference to recurrent subluxation or lateral instability 
of the knee obviously refers to DC 5257.  Indeed, if the 
evidence shows moderate subluxation or lateral instability, a 
separate 20 percent rating would be warranted.  If the 
evidence shows just slight subluxation or lateral 
instability, a separate 10 percent rating should be assigned.  
See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604 (1997) (providing that a veteran with service-
connected arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14).  

Thus, a determination must be made as to whether there is any 
subluxation or instability in the knees to warrant separate 
ratings pursuant to DC 5257.  The veteran has contended that 
the knees are instable.  

In statements on the veteran's March 2005 notice of 
disagreement and in the Brief submitted by her service 
representative to the Board in March 2008, the veteran 
contended that her service-connected bilateral knee arthritis 
and bilateral limited knee flexion are more disabling than 
currently evaluated and have worsened since her most recent 
VA examination in December 2004.  She also has contended that 
this VA examination was inadequate for VA rating purposes.  
Given the veteran's contentions, and given the length of time 
that has elapsed since her most recent VA examination, the 
Board finds that, on remand, the veteran should be scheduled 
for an updated VA examination.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Veterans Court) clarified VA's notice obligations in 
increased rating claims.  For an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) now requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

It appears from a review of the claims file that the veteran 
has been unemployed throughout the pendency of this appeal.  
The VCAA notice letter sent to the veteran and her service 
representative in March 2004 correctly requested evidence 
showing that her service-connected bilateral knee arthritis 
had increased in severity, properly identified the sources of 
such evidence, and also invited the veteran to submit 
statements from other individuals who could describe from 
their knowledge and personal observations how her service-
connected knee disabilities had worsened.  Unfortunately, 
however, the March 2004 VCAA notice letter did not indicate 
that the veteran also could submit evidence showing the 
effect that worsening of her disabilities had on her 
employment and daily life.  See Vazquez-Flores, supra.  
Accordingly, and because the veteran's claims are being 
remanded for additional development, on remand, the RO should 
provide the veteran with updated VCAA notice which complies 
with the new requirements of VCAA notice in increased rating 
claims as outlined in Vazquez-Flores.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
claims of entitlement to disability 
ratings greater than 10 percent for 
traumatic arthritis of the right knee, 
limited flexion of the right knee, 
traumatic arthritis, status-post 
meniscectomy of the left knee, and for 
limited flexion of the left knee.  Such 
notice must indicate that the veteran can 
submit evidence showing the effect that 
worsening of her disabilities had on her 
employment and daily life.  A copy of the 
notice letter must be included in the 
claims file.

2.  Ask the veteran to identify all VA and 
non-VA medical providers who have 
evaluated or treated her for traumatic 
arthritis and limited flexion in the right 
knee, and/or traumatic arthritis and 
limited flexion in the left knee in recent 
years.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Schedule the veteran for VA 
examination(s) to determine the current 
severity of her service-connected 
bilateral knee disabilities.  The claims 
file must be made available to the 
examiner(s) for review.  The examiner 
should provide results of range of motion 
testing for the both knees.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and the examiner should 
identify and state at what point pain 
begins and ends.  The examiner should 
address whether and to what extent there 
is likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
limits functional ability during flare-ups 
or with activity.  Finally, the examiner 
is asked to report whether there is any 
subluxation or lateral instability of the 
knees.  

4.  After completion of the foregoing, 
readjudicate the issues on appeal, to 
include consideration of whether separate 
ratings are warranted pursuant to 
Diagnostic Code 5257.  If the benefits 
sought on appeal remain denied, the 
veteran and her service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

